688 N.W.2d 510 (2004)
PEOPLE
v.
MOORE.
Nos. 121565, 121566.
Supreme Court of Michigan.
November 4, 2004.
SC: 121565, 121566, COA: 239676, 239677.
By order of December 4, 2002, the applications for leave to appeal were held in abeyance pending the decision in People v. Perks (Docket No. 120899). In an order issued July 31, 2003, 469 Mich. 864, ___ N.W.2d ___ (2003), this Court remanded Perks to the Court of Appeals for reconsideration. Following the Court of Appeals' decision on remand, People v. Perks (On Remand), 259 Mich.App. 100, 672 N.W.2d 902 (2003), this Court denied leave to appeal. People v. Perks, 469 Mich. 1022, ___ N.W.2d ___ (2004).
On order of the Court, the applications are again considered and, it appearing to this Court that the case of People v. Hendrick (Docket No. 126371) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present applications for leave to appeal, we ORDER that the applications be held in abeyance pending the decision in that case.
KELLY, J., would remand these cases for resentencing in light of People v. Babcock, 469 Mich. 247, 666 N.W.2d 231 (2003).